DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both trigger stop spring (Paragraph 90) and dampening spring (Paragraph 110).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:75 in Figure 4B and 129 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recites the limitation "the release button" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat Claims 6-11 as if they depend from Claim 5 which “a release button” is positively recited. 
Claims 9 recites the limitation "the trigger stop" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat Claim 9 as if they depend from Claim 5 which “a trigger stop” is positively recited. 
Claims 10 recites the limitation "the trigger stop" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat Claim 10 as if they depend from Claim 5 which “a trigger stop” is positively recited. 
Claims 11 recites the limitation "the release button" in Line 1, “the first position” in Line 2, “the second position” in Line 2, and “the trigger stop” in 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat Claim 11 as if they depend from Claim 5 which "the release button", “the first position” “the second position”, and “the trigger stop” are positively recited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lizardi et al. (U. S. Publication 2004/0260314) hereinafter Lizardi.
Regarding Claim 1, Lizardi discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32: it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Figure 2); a trigger (60) movable relative to the handle between an initial position (60 is most distal when the handle not actuated), an actuated position (60 is most proximal and is pivoted towards 40; see Paragraph 41), and an intermediate position (60 is between most distal and proximal, ie. 80 is locking using 56 and 84; see Paragraph 33 and Figure 3A; there can be a plurality of intermediate positions) between the initial position and the actuated position; and a lockout mechanism (80 and 50; see Paragraph 33) movable relative to the trigger 
Regarding Claim 2, Lizardi further discloses (see Paragraph 41 and Figure 3A) the lockout mechanism (80 and 50; see Figure 3A) is further operatively arranged (due to its ratcheting manner; see Paragraph 41) to permit movement of the trigger (60) from the initial position (60 is most distal) to the actuated position (60 is most proximal) when the lockout mechanism is moved from the locked position (biased by 100 causing 56 and 84 to lock) to the unlocked position (56 and 84 not in locking contact, either by 90 or actuating of the trigger to allow 84 to slide over 56) prior to movement of the trigger from the initial position (by moving 90).
Regarding Claim 3, Lizardi further discloses (see Paragraph 41) the trigger (60) is movable relative to the handle (40) from the initial position with application of a compressive force (actuating trigger-occurs from the operator) on the trigger in a direction toward the handle.
Regarding Claim 4, Lizardi further discloses (see Figure 3A) the trigger (60) has a distal side opposite a proximal side facing the handle (40), and wherein at least a 
Regarding Claim 5, Lizardi further discloses (see Paragraph 33 and Figure 3A) the lockout mechanism (80 and 50) comprises: a release button (90) connected to the trigger (60), the release button movable between a first position (bias force from 100) and a second position (pressed by the surgeon) relative to the trigger, and a trigger stop connected to the handle, the trigger stop (56 and 84) movable between a first position (56 and 84 in contact) and a second position relative to the handle (80 is pivoted away from 50; ie 56 and 84 are not in contact; see Paragraph 41).
Regarding Claim 6, Lizardi further discloses (see Paragraph 33 and Figure 3A) the release button (90) is pivotally (via 98; see Paragraph 33) movable relative to the trigger (60).
Regarding Claim 8, Lizardi further discloses (see Paragraph 33) the release button (90) is biased to the first position by a release button biasing member (100).
Regarding Claim 9, Lizardi further discloses (see Paragraph 33) the trigger stop (84) is biased to the first position (in contact with 56) by a trigger stop biasing member (100).
Regarding Claim 10, Lizardi further discloses (see Paragraph 33) wherein movement of the trigger (60) from the initial position (not actuated) toward the actuated position (fully closed) engages the trigger with the trigger stop (84, via 56) to automatically lock the trigger in the intermediate position (see Paragraph 33).
Regarding Claim 11, Lizardi further discloses (see Paragraph 41) wherein movement of the release button (90) from the first position (bias from 100) to the second 
Regarding Claim 12, Lizardi further discloses (see Paragraph 41 and Figure 3A) comprising a ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) that engages the trigger (60 via 80) when the trigger is moved from the intermediate position toward the actuated position to prevent movement of the trigger toward the initial position (the teeth 56 and 84 prevent movement).
Regarding Claim 13, Lizardi further discloses (see Paragraph 41 and Figure 3A) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) disengages from the trigger (60) when the trigger is moved to the actuated position (the teeth are not in contact, furthermore, the operator can press 90 at any time to disengage the ratchet mechanism).
Regarding Claim 14, Lizardi further discloses (see Figure 3A and Paragraph 41) the ratcheting mechanism (50 and 80) comprises a ratchet rod (50) and a ratchet (84, coupled with the movement of by 100) that is engaged with the ratchet rod when the trigger is moved from the intermediate position toward the actuated position (see Paragraph 41). 
Regarding Claim 15, Lizardi further discloses (see Paragraph 41) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) is actuated when the trigger (60) is moved from the intermediate position 
Regarding Claim 24, Lizardi further discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32, it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Paragraph 32); a trigger (60; see Paragraph 41) movable relative to the handle between an initial position (60 is full forward/most distal), an actuated position (60 is fully actuated/most proximal), and an intermediate position (56 and 84 locked with at least one tooth on either side; ie not most distal or proximal) between the initial position and the actuated position; and a lockout mechanism comprising a release button (90; see Paragraph 33 and Figure 3A) connected to the trigger and a trigger stop (56) connected to the handle, wherein movement of the trigger from the initial position toward the actuated position engages the trigger stop with the trigger (56 is engaged via 84; see Paragraph 33) to lock the trigger in the intermediate position, and wherein movement of the release button relative to the trigger when the trigger is in the intermediate position disengages the trigger from the trigger stop to permit movement of the trigger from the intermediate position toward the initial position or the actuated position (90 controls the connection 56 and 84; see Paragraph 33; when the teeth are disengaged, the trigger can move in either direction).  
Regarding Claim 25, Lizardi further discloses (see Paragraph 41) comprising a ratcheting mechanism (84 with bias of 100; creates “ratcheting manner; see Paragraph 41) that engages the trigger (60 via 80) when the trigger is moved from the intermediate 
Regarding Claim 26, Lizardi further discloses (see Paragraph 41) the ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) disengages from the trigger (60) when the trigger is moved to the actuated position (the teeth are not in contact, furthermore, the operator can press 90 at any time to disengage the ratchet mechanism).
Regarding Claim 27, Lizardi further discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a surgical applicator (5; see Paragraph 32 and Figure 2) for a fastener (see Paragraph 32, it can be any end effector, and needles can be a fastener with a suture), the surgical applicator comprising: a handle (40; see Paragraph 32); a trigger (60; see Paragraph 41) movable relative to the handle between an initial position (trigger full forward-distal), an actuated position (fully actuated-fully rearward/proximal), and an intermediate position (50 and 80 locked with at least one tooth on either side) between the initial position and the actuated position; an elongate body (150) extending distally from the handle, the elongate body having a distal portion; a jaw assembly (230 and 180) at the distal portion of the elongate body, the jaw assembly selectively movable between an open position (see Figure 7), a closed position (see Figure 8), and an intermediate position (between the positions of Figures 7 and 8) between the open position and the closed position via movement of the trigger (50 and 80; via connection to 60 and 280 to the jaws; see Paragraph 4); and a lockout mechanism (80 and 50) operatively arranged to: lock the trigger and the jaw assembly (via 56 and 84; see 
Regarding Claim 28, Lizardi further discloses (see Paragraphs 32, 33, 41, Figures 2, and 3A) a method of operating a fastener applicator (5; see Paragraph 32; see Figure 3A), the method comprising: moving a trigger (60) of the fastener applicator from an initial position (60 as distal as possible) toward an actuated position (60 as proximal as possible) by applying a compressive force (pulling back) on the trigger in a direction toward a handle of the fastener applicator (see Paragraph 41); closing a jaw assembly (230 and 180) of the fastener applicator from an open position toward a closed position via movement of the trigger (via 280; see Paragraph 41); locking the trigger (via 50 and 80) and the jaw assembly in an intermediate position with a lockout mechanism (50 and 80; via connection to 60 and 280 to the jaws; see Paragraph 41); moving the lockout mechanism (84) from a locked position (84 engaged with 56);  to an unlocked position (84 not engaged with 56, this can occur with 90 or continued “ratcheting” by the operator; see Paragraph 41); moving the trigger from the intermediate position toward the actuated position (see Paragraph 41); and closing the jaw assembly from the intermediate position to the closed position via movement of the trigger (see Paragraph 41).
Regarding Claim 29, Lizardi further discloses (see Paragraph 41) closing the jaw assembly (230 and 180) to the closed position closes a fastener (350) from an unfixed (not in tissue) to a fixed position (penetrating tissue 600).
Regarding Claim 30, Lizardi further discloses (see Paragraph 41) blocking the trigger (60) via a ratcheting mechanism (84 with bias of 100 interacting with 56; creates “ratcheting manner; see Paragraph 41) from movement toward the initial position (60 is the forward, the ratchet mechanism would prevent movement to the initial position) after the trigger is moved from the intermediate position toward the actuated position.
Regarding Claim 31, Lizardi further discloses (see Paragraph 41, Figures 7, and 8) the jaw assembly (230 and 180) moves from the closed position (see Figure 8) toward the open position (see Figure 7) after the trigger is moved to the actuated position (after actuation, the trigger can be placed to the initial position casing 280 to be moved; see Paragraph 41).
Regarding Claim 32, Lizardi further discloses (see Paragraph 41) unlocking the trigger (60) when the trigger is moved to the actuated position (trigger is unlocked for the next step to unlock the jaw; see Paragraph 41).
Claims 1, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (U. S. Publication 2015/0223807) hereinafter Mohan.
Regarding Claim 1, Mohan discloses (see Paragraphs 33, 36, 39, Figures 2, 3, and 4) a surgical applicator (10; see Paragraph 33) for a fastener (22), the surgical applicator comprising: a handle (32); a trigger (36) movable relative to the handle between an initial position (see Figure 2), an actuated position (see Figure 4), and an intermediate position (see Figure 3) between the initial position and the actuated 
Regarding Claim 16, Mohan discloses (see Figures 2 and 4) comprising a jaw assembly (16) selectively movable between an open position (Figure 2) and a closed position (Figure 4) via movement of the trigger from the initial position (unactuated; see Figure 2) to the actuated position (36 against 34 against 32).
Regarding Claim 17, Mohan discloses (see Paragraphs 33, 38, and Figure 1) the jaw assembly (16; see Paragraph 33) comprises a pair of jaws (18 and 20; see Paragraph 33 and Figure 1) movably attached to one another, each jaw having a pair of lateral sides (sides for 88 as shown in Figure 2) with a plurality of lateral slots (88; see Paragraph 38) extending through each lateral side.
Regarding Claim 17, Mohan discloses (see Paragraph 35 and Figure 6A) an outer surface of at least one of the lateral sides (see jaws in Figure 6A) of each jaw (18 and 20) has a recess (open space for 22 to recess within the jaws; see Paragraph 35 and Figure 6A).
Regarding Claim 18, Mohan discloses (see Paragraph 35 and Figure 6A) an outer surface of at least one of the lateral sides (see jaws in Figure 6A) of each jaw (18 and 20) has a recess (open space for 22 to recess within the jaws; see Paragraph 35 and Figure 6A).
Regarding Claim 21, Mohan discloses (see Paragraph 35) the jaws (18 and 20) are pivotally attached to one another by a pin (44; see Paragraph 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (U. S. Publication 2004/0260314) in view of Measamer et al. (U. S. Patent 5,735,874) hereinafter Measamer.
Regarding Claim 7, Lizardi discloses the invention substantially as discloses above. 
However, Lizardi does not disclose the release button is linearly movable in a direction lateral relative to the trigger. 
Measamer teaches (see abstract) a grasping mechanism with a Z-shaped locking tab, wherein the release button (51) is linearly movable (see Figures 9 and 10) in a direction lateral relative to the trigger (36; in order to affect a z-shaped locking tab) in the same field of endeavor for the purpose of grasping or clamping tissue (see Column 7, Lines 3-5) with increase resolution and mechanical advantage of the force generated (see Column 2, Line 66-Column 3, Line 11).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Lizardi’s locking mechanism with a z-shaped locking tab and laterally moving release button as taught by Measamer in order to provide a mechanical force gripping advantage and increase locking resolution. 
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan (U. S. Publication 2015/0223807) in view of Shelton et al. (U. S. Publication 2015/0129634) hereinafter Shelton. 
Regarding Claims 19-20, Mohan substantially disclose the invention of Claim 18 as stated above.
However, Mohan does not disclose Claim 19 the recess receives a cover element that encloses at least a portion of the plurality of lateral slots and/or Claim 19 the cover element is adhesively secured in the recess.
Shelton teaches (see Paragraph 8) a surgical applicator for a fastener that uses jaws, wherein Claim 19 the recess receives a cover element (62) that encloses at least a portion of the plurality of lateral slots (covers 105 and 109; see Figure 4) and/or Claim 19 the cover element (62) is adhesively secured in the recess (gaps of 55; see Figure 4) in the same field of endeavor to prevent pinching of tissue during clamping and firing of the surgical stapler (see Paragraph 59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Mohan’s device with a cover Shelton in order to prevent pinching of tissue.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lizardi (U. S. Publication 2004/0260314) in view of Cohn et al. (U. S. Publication 2010/0292713) hereinafter Cohn. 
Regarding Claims 22 and 23, Lizardi substantially disclose the invention of Claim 1 as stated above.
Claim 22 a dampening mechanism operatively arranged with the trigger to dampen variations in a compressive force applied on the trigger during movement between the initial position and the actuated position and/or Claim 23 the dampening mechanism comprises a spring and a damper.
Cohn teaches a surgical fastener and applicator instrument (see abstract), wherein it further comprises Claim 22 a dampening mechanism (178 and 186) operatively arranged with the trigger to dampen variations in a compressive force applied on the trigger (see Paragraph 160) during movement between the initial position and the actuated position (firing cycle; see Paragraph 160) and/or Claim 23 the dampening mechanism comprises a spring (186; see Paragraph 160) and a damper (see Paragraph 158) in the same field of endeavor for the purpose of minimizing noise, vibration, violent movements, etc. during firing cycles (see Paragraph 160). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Lizardi’s device with a dampening mechanism, the dampening mechanism comprising a spring and damper as taught by Cohn in order to minimize noise, vibration, violent movements, etc. during firing cycles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carpenter et al. (U. S. Publication 2007/0299469) teaches a handle; trigger which has three positions: initial position, actuated position, intermediate position between the initial position and actuated position; a lock out mechanism; a ratchet mechanism; pivotable release button; and jaws.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771